
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 0910131363-91412-01]
        RIN 0648-XS44
        Fisheries of the Exclusive Economic Zone Off Alaska; Bering Sea and Aleutian Islands; Proposed 2010 and 2011 Harvest Specifications for Groundfish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes 2010 and 2011 harvest specifications and prohibited species catch allowances for the groundfish fisheries of the Bering Sea and Aleutian Islands (BSAI) management area. This action is necessary to establish harvest limits for groundfish during the 2010 and 2011 fishing years and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area. The intended effect of this action is to conserve and manage the groundfish resources in the BSAI in accordance with the Magnuson-Stevens Fishery Conservation and Management Act.
        
        
          DATES:
          Comments must be received by January 4, 2010.
        
        
          
          ADDRESSES:
          Send comment to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, Attn: Ellen Sebastian. You may submit comments, identified by RIN 0648-XS44, by any one of the following methods:
          • Electronic Submissions: Submit all electronic public comments via the Federal eRulemaking Portal http://www.regulations.gov.
          
          • Mail: P.O. Box 21668, Juneau, AK 99802.
          • Fax: (907) 586-7557.
          • Hand delivery to the Federal Building: 709 West 9th Street, Room 420A, Juneau, AK.

          All comments received are a part of the public record. No comments will be posted to http://www.regulations.gov for public viewing until after the comment period has closed. Comments will generally be posted without change. All Personal Identifying Information (for example, name, address, etc.) voluntarily submitted by the commenter may be publicly accessible. Do not submit Confidential Business Information or otherwise sensitive or protected information.
          NMFS will accept anonymous comments (enter N/A in the required fields, if you wish to remain anonymous). You may submit attachments to electronic comments in Microsoft Word, Excel, WordPerfect, or Adobe PDF file formats only.

          Electronic copies of the Alaska Groundfish Harvest Specifications Final Environmental Impact Statement (Final EIS) and the Initial Regulatory Flexibility Analysis (IRFA) prepared for this action may be obtained from http://www.regulations.gov or from the Alaska Region Web site at http://alaskafisheries.noaa.gov. Copies of the final 2008 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the Bering Sea and Aleutian Islands, dated November 2008, are available from the North Pacific Fishery Management Council (Council) at 605 West 4th Avenue, Suite 306, Anchorage, AK 99510-2252, phone 907-271-2809, or from the Council's Web site at http://alaskafisheries.noaa.gov/npfmc.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Steve Whitney, 907-586-7269.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Federal regulations at 50 CFR part 679 implement the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (FMP) and govern the groundfish fisheries in the BSAI. The Council prepared the FMP and NMFS approved it under the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act). General regulations governing U.S. fisheries also appear at 50 CFR part 600.

        The FMP and its implementing regulations require NMFS, after consultation with the Council, to specify annually the total allowable catch (TAC) for each target species and the “other species” category, the sum of which must be within the optimum yield range of 1.4 million to 2.0 million metric tons (mt) (see § 679.20(a)(1)(i)). Section 679.20(c)(1) further requires NMFS to publish proposed harvest specifications in the Federal Register and solicit public comments on proposed annual TACs and apportionments thereof, prohibited species catch (PSC) allowances, and prohibited species quota (PSQ) reserves established by § 679.21, seasonal allowances of pollock, Pacific cod, and Atka mackerel TAC, American Fisheries Act allocations, Amendment 80 allocations, and Community Development Quota (CDQ) reserve amounts established by § 679.20(b)(1)(ii). The proposed harvest specifications set forth in Tables 1 through 12 of this action satisfy these requirements.

        Under § 679.20(c)(3), NMFS will publish the final harvest specifications for 2010 and 2011 after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2009 meeting, and (3) considering new information presented in the final 2009 SAFE reports prepared for the 2010 and 2011 groundfish fisheries.
        Other Actions Potentially Affecting the 2010 and 2011 Harvest Specifications
        The Council is developing an amendment to the FMP to comply with Magnuson-Stevens Act requirements associated with annual catch limits and accountability measures. That amendment may result in revisions to how total annual groundfish mortality is estimated and accounted for in the annual SAFE reports, which in turn may affect the OFL, ABC, and TAC for certain groundfish species. NMFS will attempt to identify additional sources of mortality to groundfish stocks not currently reported or considered by the groundfish stock assessments in recommending OFL, ABC, and TAC for certain groundfish species. These additional sources of mortality may include recreational fishing, subsistence fishing, catch of groundfish during the NMFS trawl and hook-and-line surveys, catch taken under experimental fishing permits issued by NMFS, discarded catch of groundfish in the commercial halibut fisheries, use of groundfish as bait in the crab fisheries, or other sources of mortality not yet identified.
        At its October 2009 meeting the Council approved Amendment 95 to the FMP. This amendment would separate skates from the “other species” category so that individual OFLs, ABCs, and TACs may be established for skates. If the Secretary of Commerce approves the amendment, the change would be in effect for the 2011 fishing year.
        At its April 2009 meeting the Council adopted Amendment 91 to the FMP. This amendment would establish new measures to minimize Chinook salmon bycatch in the Bering Sea pollock fisheries, including new Chinook salmon PSC limits that when reached would prohibit directed fishing for pollock. If approved, Amendment 91 could be effective by 2011.
        Proposed ABC and TAC Harvest Specifications
        The proposed ABC levels are based on the best available biological information, including projected biomass trends, information on assumed distribution of stock biomass, and revised technical methods used to calculate stock biomass. In general, the development of ABCs and OFLs involves sophisticated statistical analyses of fish populations. The FMP specifies a series of six tiers based on the level of reliable information available to fishery scientists. Tier one represents the highest level of information quality available while tier six represents the lowest level of information quality available.

        Appendix A to the final 2008 SAFE report dated November 2008 (see ADDRESSES) sets forth the best information currently available. Information on the status of stocks, including the 2009 survey results, will be updated and considered by the Council's Groundfish Plan Team (Plan Team) in November 2009 for the 2009 SAFE report. The final 2010 and 2011 harvest specifications will be based on the 2009 SAFE report.

        In October 2009, the Scientific and Statistical Committee (SSC), Advisory Panel, and the Council reviewed the Plan Team's recommended proposed 2010 and 2011 OFL and ABC amounts. The SSC concurred with the Plan Team's recommendations. The recommendations are based on rollovers of the current 2010 amounts, except for Bering Sea pollock. The Bering Sea pollock OFL and ABC amounts are based on 2009 amounts that are lower than the 2010 amounts. This recommendation uses the best information available from the 2008 stock assessments.
        The Council adopted the OFL and ABC amounts recommended by the SSC (Table 1). The Council recommended that all the proposed 2010 and 2011 TAC amounts be set equal to the 2010 TAC amounts except for Bering Sea pollock that was set equal to the 2009 TAC amount. The Plan Team recommended and the SSC, AP, and Council approved the use of the lower amount used in 2009 as a notice to the public that the 2010 Bering Sea pollock spawning biomass is not expected to be as high as projected in 2008.
        As in previous years, the Plan Team, Advisory Panel, SSC, and Council recommended that total removals of Pacific cod from the BSAI not exceed ABC recommendations. Accordingly, the Council recommended that the proposed 2010 and 2011 Pacific cod TACs be adjusted downward from the ABCs by amounts equal to 3 percent of the ABC. This adjustment is necessary to account for the guideline harvest level established for Pacific cod by the State of Alaska (State) for a State-managed fishery that occurs in State waters in the AI subarea.
        Finally, the Council recommended using the 2010 PSC allowances for the proposed 2010 and 2011 PSC allowances. The Council will reconsider the OFL, ABC, TAC, and PSC amounts in December 2009 after the Plan Team incorporates new status of groundfish stocks information into a final 2009 SAFE report for the 2010 and 2011 BSAI groundfish fisheries. None of the Council's recommended proposed TACs for 2010 or 2011 exceeds the recommended 2010 or 2011 proposed ABCs for any species category. NMFS finds the Council's recommended proposed 2010 and 2011 OFL, ABC, and TAC amounts consistent with the best available information on the biological condition of the groundfish stocks.
        The proposed amounts are subject to change pending the completion of the 2009 SAFE report and the Council's recommendations for final 2010 and 2011 harvest specifications during its December 2009 meeting. Table 1 lists the proposed 2010 and 2011 OFL, ABC, TAC, initial TAC (ITAC), and CDQ amounts for groundfish for the BSAI. The proposed apportionment of TAC amounts among fisheries and seasons is discussed below.
        
          Table 1—Proposed 2010 and 2011 Overfishing Level (OFL), Acceptable Biological Catch (ABC), Total Allowable Catch (TAC), Initial TAC (ITAC), and CDQ Reserve Allocation of Groundfish in the BSAI 1
          
          (Amounts are in metric tons)
          
            Species
            Area
            Proposed 2010 and 2011
            OFL
            ABC
            TAC
            ITAC 2
            
            CDQ 3,4,5
            
          
          
            Pollock
            BS
            977,000
            815,000
            815,000
            733,500
            81,500
          
          
             
            AI
            36,800
            30,400
            19,000
            17,100
            1,900
          
          
             
            Bogoslof
            58,400
            7,970
            10
            10
            
          
          
            Pacific cod 4
            
            BSAI
            235,000
            199,000
            193,030
            172,376
            20,654
          
          
            Sablefish 5
            
            BS
            2,980
            2,520
            2,520
            1,109
            98
          
          
             
            AI
            2,410
            2,040
            2,040
            474
            41
          
          
            Atka mackerel
            BSAI
            84,400
            71,100
            71,100
            63,492
            7,608
          
          
             
            EAI/BS
            
            22,900
            22,900
            20,450
            2,450
          
          
             
            CAI
            
            28,500
            28,500
            25,451
            3,050
          
          
             
            WAI
            
            19,700
            19,700
            17,592
            2,108
          
          
            Yellowfin sole
            BSAI
            210,000
            198,000
            180,000
            160,740
            19,260
          
          
            Rock sole
            BSAI
            314,000
            310,000
            75,000
            66,975
            8,025
          
          
            Greenland tubot
            BSAI
            14,400
            7,130
            7,130
            6,061
            n/a
          
          
             
            BS
            
            4,920
            4,920
            4,182
            526
          
          
             
            AI
            
            2,210
            2,210
            1,879
            
          
          
            Arrowtooth flounder
            BSAI
            196,000
            161,000
            60,000
            51,000
            6,420
          
          
            Flathead sole
            BSAI
            81,800
            69,800
            50,000
            44,650
            5,350
          
          
            Other flatfish 6
            
            BSAI
            23,100
            17,400
            17,400
            14,790
            
          
          
            Alaska plaice
            BSAI
            354,000
            275,000
            30,000
            25,500
            
          
          
            Pacific ocean perch
            BSAI
            22,100
            18,600
            18,600
            16,447
            n/a
          
          
             
            BS
            
            3,780
            3,780
            3,213
            
          
          
             
            EAI
            
            4,160
            4,160
            3,715
            445
          
          
             
            CAI
            
            4,210
            4,210
            3,760
            450
          
          
             
            WAI
            
            6,450
            6,450
            5,760
            690
          
          
            Northern rockfish
            BSAI
            8,580
            7,190
            6,000
            5,100
            
          
          
            Shortraker rockfish
            BSAI
            516
            387
            387
            329
            
          
          
            Rougheye rockfish
            BSAI
            640
            552
            552
            469
            
          
          
            Other rockfish 7
            
            BSAI
            1,380
            1,040
            1,040
            884
            
          
          
             
            BS
            
            485
            485
            412
            
          
          
             
            AI
            
            555
            555
            472
            
          
          
            Squid
            BSAI
            2,620
            1,970
            1,970
            1,675
            
          
          
            Other species 8
            
            BSAI
            80,700
            63,680
            34,221
            29,088
            
          
          
            Total
            
            2,706,826
            2,259,779
            1,585,000
            1,411,768
            152,968
          
          
            1 These amounts apply to the entire BSAI management area unless otherwise specified. With the exception of pollock, and for the purpose of these harvest specifications, the Bering Sea (BS) subarea includes the Bogoslof District.
          
            2 Except for pollock, the portion of the sablefish TAC allocated to hook-and-line and pot gear, and Amendment 80 species, 15 percent of each TAC is put into a reserve. The ITAC for these species is the remainder of the TAC after the subtraction of these reserves.
          

            3 Under § 679.20(a)(5)(i)(A)(1), the annual Bering Sea subarea pollock TAC, after subtracting first for the CDQ directed fishing allowance (10 percent) and second for the incidental catch allowance (4 percent), is further allocated by sector for a directed pollock fishery as follows: inshore—50 percent; catcher/processor—40 percent; and motherships—10 percent. Under § 679.20(a)(5)(iii)(B)(2)(i) and (ii), the annual Aleutian Islands subarea pollock TAC, after subtracting first for the CDQ directed fishing allowance (10 percent) and second for the incidental catch allowance (1,600 mt), is allocated to the Aleut Corporation for a directed pollock fishery.
          
          
            4 The Pacific cod TAC is reduced by three percent from the ABC to account for the State of Alaska's (State) guideline harvest level in State waters of the Aleutian Islands subarea.
          
            5 For the Amendment 80 species (Atka mackerel, Aleutian Islands Pacific ocean perch, yellowfin sole, rock sole, flathead sole, and Pacific cod), 10.7 percent of the TAC is reserved for use by CDQ participants (see §§ 679.20(b)(1)(ii)(C) and 679.31). Twenty percent of the sablefish TAC allocated to hook-and-line gear or pot gear, 7.5 percent of the sablefish TAC allocated to trawl gear, and 10.7 percent of the TACs for Bering Sea Greenland turbot and arrowtooth flounder are reserved for use by CDQ participants (see § 679.20(b)(1)(ii)(B) and (D)). Aleutian Islands Greenland turbot, “other flatfish,” Alaska plaice, Bering Sea Pacific ocean perch, northern rockfish, shortraker rockfish, rougheye rockfish, “other rockfish,” squid, and “other species” are not allocated to the CDQ program.
          
            6 “Other flatfish” includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, arrowtooth flounder, and Alaska plaice.
          
            7 “Other rockfish” includes all Sebastes and Sebastolobus species except for Pacific ocean perch, northern, shortraker, and rougheye rockfish.
          
            8 “Other species” includes sculpins, sharks, skates, and octopus. Forage fish, as defined at § 679.2, are not included in the “other species” category. Pending approval of amendment 95 from the Secretary, skates will be broken out from the “other species” category in the 2011 fishing year. The OFL, ABC, and TAC for “other species” will be 42,507, 31,680, and 31,680 mt, respectively. The OFL, ABC, and TAC for skates will be 38,200, 32,000, and 30,000 mt, respectively.
        
        
          Reserves and the Incidental Catch Allowance (ICA) for Pollock, Atka Mackerel, Flathead Sole, Rock Sole, Yellowfin Sole, and Aleutian Islands Pacific Ocean Perch
        
        Section 679.20(b)(1)(i) requires the placement of 15 percent of the TAC for each target species or “other species” category, except for pollock, the hook-and-line and pot gear allocation of sablefish, and the Amendment 80 species, in a non-specified reserve. Section 679.20(b)(1)(ii)(B) requires that 20 percent of the hook-and-line and pot gear allocation of sablefish be allocated to the fixed gear sablefish CDQ reserve. Section 679.20(b)(1)(ii)(D) requires that 7.5 percent of the trawl gear allocations of sablefish and 10.7 percent of Bering Sea Greenland turbot and arrowtooth flounder be allocated to the respective CDQ reserves. Section 679.20(b)(1)(ii)(C) requires that 10.7 percent of the TACs for Atka mackerel, Aleutian Islands Pacific ocean perch, yellowfin sole, rock sole, flathead sole, and Pacific cod be allocated to the CDQ reserves. Sections 679.20(a)(5)(i)(A) and 679.31(a) also require the allocation of 10 percent of the BSAI pollock TACs to the pollock CDQ directed fishing allowance (DFA). The entire Bogoslof District pollock TAC is allocated as an ICA (see § 679.20(a)(5)(ii)). With the exception of the hook-and-line and pot gear sablefish CDQ reserve, the regulations do not further apportion the CDQ reserves by gear. Section 679.21(e)(3)(i)(A) requires withholding 7.5 percent of the Chinook salmon PSC limit, 10.7 percent of the crab and non-Chinook salmon PSC limits, and 343 mt of halibut PSC as PSQ reserves for the CDQ fisheries. Sections 679.30 and 679.31 set forth regulations governing the management of the CDQ and PSQ reserves.
        Pursuant to § 679.20(a)(5)(i)(A)(1), NMFS proposes a pollock ICA of 4 percent of the Bering Sea subarea pollock TAC after subtraction of the 10 percent CDQ reserve. This allowance is based on NMFS's examination of the pollock incidental catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 1999 through 2009. During this 11-year period, the pollock incidental catch ranged from a low of 2.4 percent in 2006 to a high of 5 percent in 1999, with an 11-year average of 3.2 percent. Pursuant to § 679.20(a)(5)(iii)(B)(2)(i) and (ii), NMFS proposes a pollock ICA of 1,600 mt for the AI subarea after subtraction of the 10 percent CDQ DFA. This allowance is based on NMFS's examination of the pollock incidental catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 2003 through 2009. During this 7-year period, the incidental catch of pollock ranged from a low of 5 percent in 2006 to a high of 10 percent in 2003, with a 7-year average of 7 percent.
        Pursuant to § 679.20(a)(8) and (10), NMFS proposes ICAs of 5,500 mt of flathead sole, 10,000 mt of rock sole, 2,000 mt of yellowfin sole, 50 mt each of Western and Central Aleutian District Pacific ocean perch, 100 mt of Eastern Aleutian District Pacific ocean perch, 50 mt for Western Aleutian District Atka mackerel, 75 mt for Central Aleutian District Atka mackerel, and 75 mt of Eastern Aleutian District and Bering Sea subarea Atka mackerel after subtraction of the 10.7 percent CDQ reserve. These allowances are based on NMFS's examination of the incidental catch in other target fisheries from 2003 through 2009.
        The regulations do not designate the remainder of the non-specified reserve by species or species group. Any amount of the reserve may be apportioned to a target species that contributed to the non-specified reserve and the “other species” category during the year, provided that such apportionments do not result in overfishing (see § 679.20(b)(1)(i)).
        Allocations of Pollock TAC Under the American Fisheries Act (AFA)

        Section 679.20(a)(5)(i)(A) requires that the pollock TAC apportioned to the Bering Sea subarea, after subtraction of 10 percent for the CDQ program and 4 percent for the ICA, be allocated as a DFA as follows: 50 percent to the inshore sector, 40 percent to the catcher/processor sector, and 10 percent to the mothership sector. In the Bering Sea subarea, 40 percent of the DFA is allocated to the A season (January 20 to June 10) and 60 percent of the DFA is allocated to the B season (June 10 to November 1) § 679.20(a)(5)(i)(B). The AI directed pollock fishery allocation to the Aleut Corporation is the amount of pollock remaining in the AI subarea after subtracting 1,900 mt for the CDQ DFA (10 percent) and 1,600 mt for the ICA § 679.20(a)(5)(iii)(B)(2)(ii). In the AI subarea, 40 percent of the ABC is allocated to the A season and the remainder of the directed pollock fishery is allocated to the B season. Table 2 lists these proposed 2010 and 2011 amounts.
        Section 679.20(a)(5)(i)(A)(4) also includes several specific requirements regarding Bering Sea subarea pollock allocations. First, 8.5 percent of the pollock allocated to the catcher/processor sector will be available for harvest by AFA catcher vessels with catcher/processor sector endorsements, unless the Regional Administrator receives a cooperative contract that provides for the distribution of harvest among AFA catcher/processors and AFA catcher vessels in a manner agreed to by all members. Second, AFA catcher/processors not listed in the AFA are limited to harvesting not more than 0.5 percent of the pollock allocated to the catcher/processor sector. Table 2 lists the proposed 2010 and 2011 allocations of pollock TAC. Tables 9 through 12 list the AFA catcher/processor and catcher vessel harvesting sideboard limits. In past years, the proposed harvest specifications included text and tables describing pollock allocations to the Bering Sea subarea inshore pollock cooperatives and open access sector. These allocations are based on the submission of AFA inshore cooperative applications due to NMFS on December 1 of each calendar year. Because AFA inshore cooperative applications for 2010 have not been submitted to NMFS, thereby preventing NMFS from calculating 2010 allocations, NMFS has not included inshore cooperative text and tables in these proposed harvest specifications. NMFS will post 2010 AFA inshore cooperative allocations on the Alaska Region Web site at http://www.alaskafisheries.noaa.gov when they become available in December 2009.
        Table 2 also lists proposed seasonal apportionments of pollock and harvest limits within the Steller Sea Lion Conservation Area (SCA). The harvest of pollock within the SCA, as defined at § 679.22(a)(7)(vii), is limited to 28 percent of the DFA until April 1 § 679.20(a)(5)(i)(C) . The remaining 12 percent of the 40 percent annual DFA allocated to the A season may be taken outside the SCA before April 1 or inside the SCA after April 1. If less than 28 percent of the annual DFA is taken inside the SCA before April 1, the remainder will be available to be taken inside the SCA after April 1. The A season pollock SCA harvest limit will be apportioned to each sector in proportion to each sector's allocated percentage of the DFA. Table 2 lists by sector these proposed 2010 and 2011 amounts.
        
          Table 2—Proposed 2010 and 2011 Allocations of Pollock TACS to the Directed Pollock Fisheries and to the CDQ Directed Fishing Allowances (DFA) 1
          
          [Amounts are in metric tons]
          
            Area and sector
            2010 and 2011 allocations
            
            2010 and 2011 A season
            A season DFA
            SCA harvest limit 2
            
            2010 and 2011 B season 1
            
            B season DFA
          
          
            Bering Sea subarea TAC
            815,000
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            81,500
            32,600
            22,820
            48,900
          
          
            ICA 1
            
            29,340
            n/a
            n/a
            n/a
          
          
            AFA Inshore
            352,080
            140,832
            98,582
            211,248
          
          
            AFA Catcher/Processors 3
            
            281,664
            112,666
            78,866
            168,998
          
          
            Catch by C/Ps
            257,723
            103,089
            n/a
            154,634
          
          
            Catch by C/Vs 3
            
            23,941
            9,577
            n/a
            14,365
          
          
            Unlisted C/P Limit 4
            
            1,408
            563
            n/a
            845
          
          
            AFA Motherships
            70,416
            28,166
            19,716
            42,250
          
          
            Excessive Harvesting Limit 5
            
            123,228
            n/a
            n/a
            n/a
          
          
            Excessive Processing Limit 6
            
            211,248
            n/a
            n/a
            n/a
          
          
            Total Bering Sea DFA (non-CDQ)
            704,160
            281,664
            197,165
            422,496
          
          
            Aleutian Islands subarea 1
            
            19,000
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            1,900
            760
            n/a
            1,140
          
          
            ICA
            1,600
            800
            n/a
            800
          
          
            Aleut Corporation
            15,500
            10,600
            n/a
            4,900
          
          
            Bogoslof District ICA7
            
            10
            n/a
            n/a
            n/a
          
          

            1 Pursuant to § 679.20(a)(5)(i)(A), the annual Bering Sea subarea pollock TAC, after subtraction for the CDQ DFA (10 percent) and the ICA (4 percent), is allocated as a DFA as follows: inshore sector 50 percent, catcher/processor sector 40 percent, and mothership sector 10 percent. In the Bering Sea subarea, 40 percent of the DFA is allocated to the A season (January 20 to June 10) and 60 percent of the DFA is allocated to the B season (June 10 to November 1). Pursuant to § 679.20(a)(5)(iii)(B)(2)(i) and (ii), the annual AI pollock TAC, after subtracting first for the CDQ DFA (10 percent) and second the ICA (1,600 mt), is allocated to the Aleut Corporation for a directed pollock fishery. In the AI subarea, the A season is allocated 40 percent of the ABC and the B season is allocated the remainder of the directed pollock fishery.
          
            2 In the Bering Sea subarea, no more than 28 percent of each sector's annual DFA may be taken from the SCA before April 1. The remaining 12 percent of the annual DFA allocated to the A season may be taken outside of the SCA before April 1 or inside the SCA after April 1. If 28 percent of the annual DFA is not taken inside the SCA before April 1, the remainder is available to be taken inside the SCA after April 1.
          
            3 Pursuant to § 679.20(a)(5)(i)(A)(4), not less than 8.5 percent of the DFA allocated to listed catcher/processors (C/Ps) shall be available for harvest only by eligible catcher vessels (CVs) delivering to listed catcher/processors.
          
            4 Pursuant to § 679.20(a)(5)(i)(A)(4)(iii), the AFA unlisted catcher/processors are limited to harvesting not more than 0.5 percent of the catcher/processors sector's allocation of pollock.
          
            5 Pursuant to § 679.20(a)(5)(i)(A)(6) NMFS establishes an excessive harvesting share limit equal to 17.5 percent of the sum of the pollock DFAs not including CDQ.
          
            6 Pursuant to § 679.20(a)(5)(i)(A)(7) NMFS establishes an excessive processing share limit equal to 30.0 percent of the sum of the pollock DFAs not including CDQ.
          
            7 The Regional Administrator proposes closing the Bogoslof pollock fishery for directed fishing under the final 2010 and 2011 harvest specifications for the BSAI. The amounts specified are for incidental catch only and are not apportioned by season or sector.
        
        Allocation of the Atka Mackerel TACs
        Section 679.20(a)(8)(ii) allocates the Atka mackerel TACs to the Amendment 80 and BSAI trawl limited access sectors, after subtraction of the CDQ reserves, jig gear allocation, and ICAs for the BSAI trawl limited access sector and non-trawl gear (Table 3). The allocation of the ITAC for Atka mackerel to the Amendment 80 and BSAI trawl limited access sectors is established in Table 33 to part 679 and § 679.91. The 2011 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until November 1, 2010, when eligible participants apply for participation in the program.

        Pursuant to § 679.20(a)(8)(i), up to 2 percent of the Eastern Aleutian District and Bering Sea subarea Atka mackerel ITAC may be allocated to jig gear. The amount of this allocation is determined annually by the Council based on several criteria, including the anticipated harvest capacity of the jig gear fleet. The Council recommended and NMFS proposes a 0.5 percent allocation of the Atka mackerel ITAC in the Eastern Aleutian District and Bering Sea subarea to jig gear in 2010 and 2011. Based on the proposed 2010 and 2011 TAC of 20,250 mt after subtractions of the CDQ reserve and ICA, the jig gear allocation would be 102 mt for 2010 and 2011.
        Section 679.20(a)(8)(iv) apportions the Atka mackerel ITAC into two equal seasonal allowances. The first seasonal allowance is made available for directed fishing from January 1 (January 20 for trawl gear) to April 15 (A season), and the second seasonal allowance is made available from September 1 to November 1 (B season). The jig gear allocation is not apportioned by season.
        Pursuant to § 679.20(a)(8)(ii), the Regional Administrator will establish a harvest limit area (HLA) limit of no more than 60 percent of the seasonal TAC for the Western and Central Aleutian Districts.
        NMFS will establish HLA limits for the CDQ reserve and each of the three non-CDQ fishery categories: the BSAI trawl limited access sector, the Amendment 80 limited access fishery, and an aggregate HLA limit applicable to all Amendment 80 cooperatives. NMFS will assign vessels in each of the three non-CDQ fishery categories that apply to fish for Atka mackerel in the HLA to an HLA fishery based on a random lottery of the vessels that apply (see § 679.20(a)(8)(iii)). There is no allocation of Atka mackerel to the BSAI trawl limited access sector in the Western Aleutian District. Therefore, no vessels in the BSAI trawl limited access sector will be assigned to the Western Aleutian District HLA fishery.
        Each trawl sector will have a separate lottery. A maximum of two HLA fisheries will be established in Area 542 for the BSAI trawl limited access sector. A maximum of four HLA fisheries will be established for vessels assigned to Amendment 80 cooperatives: a first and second HLA fishery in Area 542, and a first and second HLA fishery in Area 543. A maximum of four HLA fisheries will be established for vessels assigned to the Amendment 80 limited access fishery: A first and second HLA fishery in Area 542, and a first and second HLA fishery in Area 543. NMFS will initially open fishing for the first HLA fishery in all three fishery categories at the same time. The initial opening of fishing in the HLA will be based on the first directed fishing closure of Atka mackerel for the Eastern Aleutian District and Bering Sea subarea allocation for any one of the three non-CDQ fishery categories allocated Atka mackerel TAC.
        
          Table 3—Proposed 2010 and 2011 Seasonal and Spatial Allowances, Gear Shares, CDQ Reserve, Incidental Catch Allowance, and Amendment 80 Allocations of the BSAI ATKA Mackerel TAC
          [Amounts are in metric tons]
          
            Sector 2
            
            Season 1 3 4
            
            2010 allocation by area 
            Eastern Aleutian District/Bering Sea 
            Central Aleutian District
            Western Aleutian District
            2011 allocation by area
            Eastern Aleutian District/Bering Sea
            Central Aleutian District
            Western Aleutian District
          
          
            TAC
            n/a
            22,900
            28,500
            19,700
            22,900
            28,500
            19,700
          
          
            CDQ reserve
            Total
            2,450
            3,050
            2,108
            2,450
            3,050
            2,108
          
          
             
            HLA 5
            
            n/a
            1,830
            1,265
            n/a
            1,830
            1,265
          
          
            ICA
            Total
            75
            75
            50
            75
            75
            50
          
          
            Jig 6
            
            Total
            102
            0
            0
            102
            0
            0
          
          
            BSAI trawl limited access
            Total
            1,216
            1,523
            0
            1,622
            2,030
            0
          
          
             
            A
            608
            761
            0
            811
            1,015
            0
          
          
             
            HLA
            n/a
            457
            0
            n/a
            609
            0
          
          
             
            B
            608
            761
            0
            811
            1,015
            0
          
          
             
            HLA
            n/a
            457
            0
            n/a
            609
            0
          
          
            Amendment 80 limited access
            Total
            10,129
            14,358
            10,814
            n/a
            n/a
            n/a
          
          
             
            A
            5,065
            7,179
            5,407
            n/a
            n/a
            n/a
          
          
             
            HLA
            n/a
            4,308
            3,244
            n/a
            n/a
            n/a
          
          
             
            B
            5,065
            7,179
            5,407
            n/a
            n/a
            n/a
          
          
             
            HLA
            n/a
            4,308
            3,244
            n/a
            n/a
            n/a
          
          
            Amendment 80 cooperatives
            Total
            8,927
            9,495
            6,728
            n/a
            n/a
            n/a
          
          
             
            A
            4,464
            4,747
            3,364
            n/a
            n/a
            n/a
          
          
             
            HLA
            n/a
            2,848
            2,018
            n/a
            n/a
            n/a
          
          
             
            B
            4,464
            4,747
            3,364
            n/a
            n/a
            n/a
          
          
             
            HLA
            n/a
            2,848
            2,018
            n/a
            n/a
            n/a
          
          
            1 Regulations at §§ 679.20(a)(8)(ii)(A) and 679.22(a) establish temporal and spatial limitations for the Atka mackerel fishery.
          
            2 Section 679.20(a)(8)(ii) allocates the Atka mackerel TACs, after subtraction of the CDQ reserves, ICAs, and the jig gear allocation, to the Amendment 80 and BSAI trawl limited access sectors. The allocation of the ITAC for Atka mackerel to the Amendment 80 and BSAI trawl limited access sectors is established in Table 33 to part 679 and § 679.91. The CDQ reserve is 10.7 percent of the TAC for use by CDQ participants (see §§ 679.20(b)(1)(ii)(C) and 679.31).
          
            3 The seasonal allowances of Atka mackerel are 50 percent in the A season and 50 percent in the B season.
          
            4 The A season is January 1 (January 20 for trawl gear) to April 15, and the B season is September 1 to November 1.
          
            5 Harvest Limit Area (HLA) limit refers to the amount of each seasonal allowance that is available for fishing inside the HLA (see § 679.2). In 2010 and 2011, 60 percent of each seasonal allowance is available for fishing inside the HLA in the Western and Central Aleutian Districts.
          
            6 Section 679.20(a)(8)(i) requires that up to 2 percent of the Eastern Aleutian District and Bering Sea subarea TAC be allocated to jig gear after subtraction of the CDQ reserve and ICA. The amount of this allocation is 0.5 percent. The jig gear allocation is not apportioned by season.
        
        
        
        Allocation of the Pacific Cod TAC
        Sections 679.20(a)(7)(i) and (ii) require that the Pacific cod TAC in the BSAI, after subtraction of 10.7 percent for the CDQ program, be allocated as follows: 1.4 percent to vessels using jig gear, 2.0 percent to hook-and-line and pot catcher vessels less than 60 ft (18.3 m) length overall (LOA), 0.2 percent to hook-and-line catcher vessels greater than or equal to 60 ft (18.3 m) LOA, 48.7 percent to hook-and-line catcher/processors, 8.4 percent to pot catcher vessels greater than or equal to 60 ft (18.3 m) LOA, 1.5 percent to pot catcher/processors, 2.3 percent to AFA trawl catcher/processors, 13.4 percent to non-AFA trawl catcher/processors, and 22.1 percent to trawl catcher vessels. The ICA for the hook-and-line and pot sectors will be deducted from the aggregate portion of Pacific cod TAC allocated to the hook-and-line and pot sectors. For 2010 and 2011 the Regional Administrator proposes an ICA of 500 mt based on anticipated incidental catch in these fisheries. The allocation of the ITAC for Pacific cod to the Amendment 80 sector is established in Table 33 to part 679 and § 679.91.
        The Pacific cod ITAC is apportioned into seasonal allowances to disperse the Pacific cod fisheries over the fishing year (see §§ 679.20(a)(7) and 679.23(e)(5)). In accordance with § 679.20(a)(7)(iv)(B) and (C), any unused portion of a seasonal Pacific cod allowance will become available at the beginning of the next seasonal allowance.
        The CDQ and non-CDQ season allowances by gear based on the proposed 2010 and 2011 Pacific cod TACs are listed in Table 4 based on the sector allocation percentages of Pacific cod set forth at §§ 679.20(a)(7)(i)(B) and 679.20(a)(7)(iv)(A); and the seasonal allowances of Pacific cod set forth at § 679.23(e)(5).
        
          Table 4—Proposed 2010 and 2011 Gear Shares and Seasonal Allowances of the BSAI Pacific Cod TAC
          [Amounts are in metric tons]
          
            Gear sector
            Percent
            2010 and 2011 share of gear sector total
            2010 and 2011 share of sector total
            2010 and 2011 seasonal apportionment
            Season
            Amount
          
          
            Total TAC
            100
            193,030
            n/a
            n/a
            n/a
          
          
            CDQ
            10.7
            20,654
            n/a
            See § 679.20(a)(7)(i)(B)
            n/a
          
          
            Total hook-and-line/pot gear
            60.8
            104,804
            n/a
            n/a
            n/a
          
          
            Hook-and-line/pot ICA 1
            
            n/a
            n/a
            500
            n/a
            n/a
          
          
            Hook-and-line/pot sub-total
            n/a
            104,304
            n/a
            n/a
            n/a
          
          
            Hook-and-line catcher/processors
            48.7
            n/a
            83,547
            Jan 1-Jun 10Jun 10-Dec 31
            
            42,60940,938
            
          
          
            Hook-and-line catcher vessels ≥ 60 ft LOA
            0.2
            n/a
            343
            Jan 1-Jun 10Jun 10-Dec 31
            
            175168
            
          
          
            Pot catcher/processors
            1.5
            n/a
            2,573
            Jan 1-Jun 10Sept 1-Dec 31
            
            1,3121,261
            
          
          
            Pot catcher vessels≥ 60 ft LOA
            8.4
            n/a
            14,410
            Jan 1-Jun 10Sept-1-Dec 31
            
            7,3497,061
            
          
          
            Catcher vessels < 60 ft LOA using hook-and-line or pot gear
            2
            n/a
            3,431
            n/a
            n/a
          
          
            Trawl catcher vessels
            22.1
            38,095
            n/a
            Jan 20-Apr 1Apr 1-Jun 10
              Jun 10-Nov 1
            
            28,1904,190
              5,714
            
          
          
            AFA trawl catcher processors
            2.3
            3,965
            n/a
            Jan 20-Apr 1Apr 1-Jun 10
              Jun 10-Nov 1
            
            2,973991
              0
            
          
          
            Amendment 80
            13.4
            23,098
            n/a
            Jan 20-Apr 1Apr 1-Jun 10
              Jun 10-Nov 1
            
            17,3245,775
              0
            
          
          
            Amendment 80 limited access for 2010 only 2
            
            n/a
            3,795
            n/a
            Jan 20-Apr 1Apr 1-Jun 10
              Jun 10-Nov 1
            
            2,847949
              0
            
          
          
            Amendment 80 cooperative for 2010 only 2
            
            n/a
            19,303
            n/a
            Jan 20-Apr 1Apr 1-Jun 10
              Jun 10-Nov 1
            
            14,4774,826
              0
            
          
          
            Jig
            1.4
            2,413
            n/a
            Jan 1-Apr 30Apr 30-Aug 31
              Aug 31-Dec 31
            
            1,448483
              483
            
          
          
            1 The ICA for the hook-and-line and pot sectors will be deducted from the aggregate portion of Pacific cod TAC allocated to the hook-and-line and pot sectors. The Regional Administrator proposes an ICA of 500 mt for 2010 and 2011 based on anticipated incidental catch in these fisheries.
          
            2 The 2011 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2010.
        
        
        
        Sablefish Gear Allocation
        Section 679.20(a)(4)(iii) and (iv) requires the allocation of sablefish TACs for the Bering Sea and AI subareas between trawl gear and hook-and-line or pot gear. Gear allocations of the TACs for the Bering Sea subarea are 50 percent for trawl gear and 50 percent for hook-and-line or pot gear and for the AI subarea are 25 percent for trawl gear and 75 percent for hook-and-line or pot gear. Section 679.20(b)(1)(ii)(B) requires apportionment of 20 percent of the hook-and-line and pot gear allocation of sablefish to the CDQ reserve. Additionally, § 679.20(b)(1)(ii)(D) requires apportionment of 7.5 percent of the trawl gear allocation of sablefish to the CDQ reserve. The Council recommended that only trawl sablefish TAC be established biennially. The harvest specifications for the hook-and-line gear and pot gear sablefish Individual Fishing Quota (IFQ) fisheries will be limited to the 2010 fishing year to ensure those fisheries are conducted concurrently with the halibut IFQ fishery. Concurrent sablefish and halibut IFQ fisheries would reduce the potential for discards of halibut and sablefish in those fisheries. The sablefish IFQ fisheries would remain closed at the beginning of each fishing year until the final harvest specifications for the sablefish IFQ fisheries are in effect. Table 5 lists the proposed 2010 and 2011 gear allocations of the sablefish TAC and CDQ reserve amounts.
        
          Table 5—Proposed 2010 and 2011 Gear Shares and CDQ Reserve of BSAI Sablefish TACS
          [Amounts are in metric tons]
          
            Subarea and gear
            Percent of TAC
            2010 Share of TAC
            2010 ITAC 1
            
            2010 CDQ reserve
            2011 Share of TAC
            2011 ITAC
            2011 CDQ reserve
          
          
            Bering Sea:
          
          
            Trawl
            50
            1,260
            1,071
            95
            1,260
            1,071
            95
          
          
            Hook-and-line gear 2
            
            50
            1,260
            n/a
            252
            n/a
            n/a
            n/a
          
          
            Total
            100
            2,520
            1,071
            347
            2,520
            1,071
            95
          
          
            Aleutian Islands:
          
          
            Trawl
            25
            510
            434
            38
            510
            434
            38
          
          
            Hook-and-line gear 2
            
            75
            1,530
            n/a
            306
            n/a
            n/a
            n/a
          
          
            Total
            100
            2,040
            434
            344
            2,040
            434
            38
          
          
            1 Except for the sablefish hook-and-line or pot gear allocation, 15 percent of TAC is apportioned to the reserve. The ITAC is the remainder of the TAC after the subtraction of these reserves.
          
            2 For the portion of the sablefish TAC allocated to vessels using hook-and-line or pot gear, 20 percent of the allocated TAC is reserved for use by CDQ participants. Section 679.20(b)(1) does not provide for the establishment of an ITAC for sablefish allocated to hook-and-line or pot gear.
        
        Allocation of the Aleutian Islands Pacific Ocean Perch, Flathead Sole, Rock Sole, and Yellowfin Sole TACs
        Sections 679.20(a)(10)(i) and (ii) require the allocation between the Amendment 80 and BSAI trawl limited access sectors for Aleutian Islands Pacific ocean perch, flathead sole, rock sole, and yellowfin sole TACs in the BSAI, after subtraction of 10.7 percent for the CDQ reserve and an ICA for the BSAI trawl limited access sector and vessels using non-trawl gear. The allocation of the ITAC for Aleutian Islands Pacific ocean perch, flathead sole, rock sole, and yellowfin sole to the Amendment 80 sector is established in Tables 33 and 34 to part 679 and § 679.91. The 2011 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until November 1, 2010, when eligible participants apply for participation in the program. Table 6 lists the proposed 2010 and 2011 allocations and seasonal apportionments of the Aleutian Islands Pacific ocean perch, flathead sole, rock sole, and yellowfin sole TACs.
        
          Table 6—Proposed 2010 and 2011 Community Development Quota (CDQ) Reserves, Incidental Catch Amounts (ICAS), and Amendment 80 Allocations of the Aleutian Islands Pacific Ocean Perch, Flathead Sole, Rock Sole, and Yellowfin Sole TACS
          [Amounts are in metric tons]
          
            Sector
            2010 and 2011 allocations
            Pacific ocean perch
            Eastern Aleutian District
            Central Aleutian District
            Western Aleutian District
            Flathead sole
            BSAI
            Rock sole
            BSAI
            Yellowfin sole
            BSAI
          
          
            TAC
            4,160
            4,210
            6,450
            50,000
            75,000
            180,000
          
          
            CDQ
            445
            450
            690
            5,350
            8,025
            19,260
          
          
            ICA
            100
            50
            50
            5,000
            10,000
            2,000
          
          
            BSAI trawl limited access
            361
            371
            114
            0
            0
            28,438
          
          
            Amendment 80
            3,253
            3,339
            5,596
            39,650
            56,975
            130,302
          
          
            Amendment 80 limited access for 2010 only1
            
            1,725
            1,770
            2,967
            4,658
            14,174
            52,109
          
          
            Amendment 80 cooperatives for 2010 only 1
            
            1,528
            1,568
            2,629
            34,992
            42,801
            78,193
          
          
            1 The 2011 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2010.
        
        
        Allocation of PSC Limits for Halibut, Salmon, Crab, and Herring

        Section 679.21(e) sets forth the BSAI PSC limits. Pursuant to § 679.21(e)(1)(iv) and (e)(2), the 2010 and 2011 BSAI halibut mortality limits are 3,675 mt for trawl fisheries and 900 mt for the non-trawl fisheries. Sections 679.21(e)(3)(i)(A)(2) and (e)(4)(i)(A) allocate 326 mt of the trawl halibut mortality limit and 7.5 percent, or 67 mt, of the non-trawl halibut mortality limit as the prohibited species quota (PSQ) reserve for use by the groundfish CDQ program. Section 679.21(e)(1)(vi) specifies 29,000 fish as the 2010 and 2011 Chinook salmon PSC limit for the Bering Sea subarea pollock fishery. Section 679.21(e)(3)(i)(A)(3)(i) allocates 7.5 percent, or 2,175 Chinook salmon, as the PSQ reserve for the CDQ program and allocates the remaining 26,825 Chinook salmon to the non-CDQ fisheries. Section 679.21(e)(1)(viii) specifies 700 fish as the 2010 and 2011 Chinook salmon PSC limit for the AI subarea pollock fishery. Section 679.21(e)(3)(i)(A)(3)(i) allocates 7.5 percent, or 53 Chinook salmon, as the AI subarea PSQ for the CDQ program and allocates the remaining 647 Chinook salmon to the non-CDQ fisheries. Section 679.21(e)(1)(vii) specifies 42,000 fish as the 2010 and 2011 non-Chinook salmon PSC limit. Section 679.21(e)(3)(i)(A)(3)(ii) allocates 10.7 percent, or 4,494 non-Chinook salmon, as the PSQ for the CDQ program and allocates the remaining 37,506 non-Chinook salmon to the non-CDQ fisheries. The regulations and allocations of Chinook salmon are subject to change in 2011 pending approval of amendment 91 to the FMP.

        PSC limits for crab and herring are specified annually based on abundance and spawning biomass. Due to the lack of new information as of October 2009 regarding PSC limits and apportionments, the Council recommended and NMFS proposes using the crab and herring 2010 and 2011 PSC limits and apportionments for the proposed 2010 and 2011 limits and apportionments. The Council will reconsider these amounts in December 2009. Pursuant to § 679.21(e)(3)(i)(A)(1), 10.7 percent of each PSC limit specified for crab is allocated as a PSQ reserve for use by the groundfish CDQ program.
        The red king crab mature female abundance is estimated from the 2008 survey data at 35 million red king crabs, and the effective spawning biomass is estimated at 75 million lb (34,020 mt). Based on the criteria set out at § 679.21(e)(1)(i), the proposed 2010 and 2011 PSC limit of red king crab in Zone 1 for trawl gear is 197,000 animals. This limit derives from the mature female abundance estimate of more than 8.4 million king crab and the effective spawning biomass estimate of more than 55 million lbs (24,948 mt).
        Section 679.21(e)(3)(ii)(B)(2) establishes criteria under which NMFS must specify an annual red king crab bycatch limit for the Red King Crab Savings Subarea (RKCSS). The regulations limit the RKCSS to up to 25 percent of the red king crab PSC allowance based on the need to optimize the groundfish harvest relative to red king crab bycatch. NMFS proposes the Council's recommendation that the red king crab bycatch limit be equal to 25 percent of the red king crab PSC allowance within the RKCSS (Table 7b). 
        Based on 2008 survey data, Tanner crab (Chionoecetes bairdi) abundance is estimated at 435 million animals. Given the criteria set out at § 679.21(e)(1)(ii), the calculated 2010 and 2011 C. bairdi crab PSC limit for trawl gear is 980,000 animals in Zone 1 and 2,970,000 animals in Zone 2. These limits derive from the C. bairdi crab abundance estimate being in excess of the 400 million animal threshold specified in § 679.21(e)(1)(ii).

        Pursuant to § 679.21(e)(1)(iii), the PSC limit for snow crab (C. opilio) is based on total abundance as indicated by the NMFS annual bottom trawl survey. The C. opilio crab PSC limit is set at 0.1133 percent of the Bering Sea abundance index. Based on the 2008 survey estimate of 2.6 billion animals, the calculated limit is 4,350,000 animals.
        Pursuant to § 679.21(e)(1)(v), the PSC limit of Pacific herring caught while conducting any trawl operation for BSAI groundfish is 1 percent of the annual eastern Bering Sea herring biomass. The best estimate of 2010 and 2011 herring biomass is 169,675 mt. This amount was derived using 2008 survey data and an age-structured biomass projection model developed by the Alaska Department of Fish and Game. Therefore, the herring PSC limit proposed for 2010 and 2011 is 1,697 mt for all trawl gear as presented in Tables 7a and 7b.
        Section 679.21(e)(3) requires, after subtraction of PSQ reserves, that crab and halibut trawl PSC be apportioned between the BSAI trawl limited access and Amendment 80 sectors as presented in Table 7a. The amount of the 2010 PSC limits assigned to the Amendment 80 sector is specified in Table 35 to part 679. Pursuant to § 679.21(e)(1)(iv) and § 679.91(d) through (f), crab and halibut trawl PSC assigned to the Amendment 80 sector is then sub-allocated to Amendment 80 cooperatives as PSC cooperative quota and to the Amendment 80 limited access fishery as presented in Tables 7d and e. PSC cooperative quota assigned to Amendment 80 cooperatives is not allocated to specific fishery categories. The 2011 PSC allocations between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until November 1, 2010, when eligible participants apply to participate in the program. Section 679.21(e)(3)(i)(B) requires apportionment of each trawl PSC limit not assigned to Amendment 80 cooperatives into PSC bycatch allowances for seven specified fishery categories.
        Section 679.21(e)(4)(i) authorizes the apportionment of the non-trawl halibut PSC limits into PSC bycatch allowances among six fishery categories. Table 7c lists the fishery bycatch allowances for the trawl and non-trawl fisheries.
        Section 679.21(e)(4)(ii) authorizes the exemption of specified non-trawl fisheries from the halibut PSC limit. As in past years after consultation with the Council, NMFS proposes to exempt pot gear, jig gear, and the sablefish IFQ hook-and-line gear fishery categories from halibut bycatch restrictions because (1) The pot gear fisheries have low halibut bycatch mortality, (2) halibut mortality for the jig gear fleet is assumed to be negligible, and (3) the sablefish and halibut IFQ fisheries have low halibut bycatch mortality because the IFQ program requires legal-size halibut to be retained by vessels using hook-and-line gear if a halibut IFQ permit holder or a hired master is aboard and is holding unused halibut IFQ (subpart D of 50 CFR part 679). In 2009, total groundfish catch for the pot gear fishery in the BSAI was approximately 15,000 mt, with an associated halibut bycatch mortality of about 1 mt. The 2009 jig gear fishery harvested about 33 mt of groundfish. Most vessels in the jig gear fleet are less than 60 ft (18.3 m) LOA and thus are exempt from observer coverage requirements. As a result, observer data are not available on halibut bycatch in the jig gear fishery. However, a negligible amount of halibut bycatch mortality is assumed because of the selective nature of jig gear and the low mortality rate of halibut caught with jig gear and released.
        
        
        Section 679.21(e)(5) authorizes NMFS, after consultation with the Council, to establish seasonal apportionments of PSC amounts for the BSAI trawl limited access and Amendment 80 limited access sectors in order to maximize the ability of the fleet to harvest the available groundfish TAC and to minimize bycatch. The factors considered are (1) Seasonal distribution of prohibited species, (2) seasonal distribution of target groundfish species, (3) PSC bycatch needs on a seasonal basis relevant to prohibited species biomass, (4) expected variations in bycatch rates throughout the year, (5) expected start of fishing effort, and (6) economic effects of seasonal PSC apportionments on industry sectors. NMFS proposes the Council's recommendation of the seasonal PSC apportionments in Tables 7c and 7e to maximize harvest among gear types, fisheries, and seasons while minimizing bycatch of PSC based on the above criteria.
        
          Table 7a—Proposed 2010 and 2011 Apportionment of Prohibited Species Catch (PSC) Allowances to Non-Trawl Gear, the CDQ Program, Amendment 80, and the BSAI Trawl Limited Access Sectors
          
            PSC species and area
            Total non-trawl PSC
            Non-trawl PSCremaining after CDQ PSQ 1
              
            
            Total trawl PSC
            Trawl PSC remaining after CDQ PSQ 1
            
            CDQ PSQ reserve 1
            
            Amendment 80 sector
            2010
            2011
            BSAI trawl limited access fishery
          
          
            Halibut mortality (mt) BSAI
            900
            832
            3,675
            3,349
            393
            2,425
            2,375
            875
          
          
            Herring (mt) BSAI
            n/a
            n/a
            1,697
            n/a
            n/a
            n/a
            n/a
            n/a
          
          
            Red king crab (animals) Zone 1 1
            
            n/a
            n/a
            197,000
            175,921
            21,079
            98,920
            93,432
            53,797
          
          
            
              C. opilio (animals) COBLZ 2
            
            n/a
            n/a
            4,350,000
            3,884,550
            465,450
            2,148,156
            2,028,512
            1,248,494
          
          
            
              C. bairdi crab (animals) Zone 1 2
            
            n/a
            n/a
            980,000
            875,140
            104,860
            414,641
            391,538
            411,228
          
          
            
              C. bairdi crab (animals) Zone 2
            n/a
            n/a
            2,970,000
            2,652,210
            317,790
            706,284
            667,031
            1,241,500
          
          
            1 Section 679.21(e)(3)(i)(A)(2) allocates 326 mt of the trawl halibut mortality limit and § 679.21(e)(4)(i)(A) allocates 7.5 percent, or 67 mt, of the non-trawl halibut mortality limit as the PSQ reserve for use by the groundfish CDQ program. The PSQ reserve for crab species is 10.7 percent of each crab PSC limit.
          
            2 Refer to § 679.2 for definitions of zones.
        
        
          Table 7b—Proposed 2010 and 2011 Herring and Red King Crab Savings Subarea Prohibited Species Catch (PSC) Allowances for all Trawl Sectors
          
            Fishery categories
            Herring (mt) BSAI
            
            Red king crab (animals) 
              Zone 1
            
          
          
            Yellowfin sole
            146
            n/a
          
          
            Rock sole/flathead sole/other flatfish 1
            
            25
            n/a
          
          
            Greenland turbot/arrowtooth flounder/sablefish
            12
            n/a
          
          
            Rockfish
            9
            n/a
          
          
            Pacific cod
            25
            n/a
          
          
            Midwater trawl pollock
            1,296
            n/a
          
          
            Pollock/Atka mackerel/other species 2
            
            184
            n/a
          
          
            Red king crab savings subarea non-pelagic trawl gear 3
            
            n/a
            49,250
          
          
            Total trawl PSC
            1,697
            197,000
          
          
            1 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, and arrowtooth flounder.
          
            2 Pollock other than pelagic trawl pollock, Atka mackerel, and “other species” fishery category.
          

            3 In October 2009 the Council recommended that the red king crab bycatch limit for non-pelagic trawl fisheries within the RKCSS be limited to 25 percent of the red king crab PSC allowance (see § 679.21(e)(3)(ii)(B)(2)).
        
        
        
        
          Table 7c—Proposed 2010 and 2011 Prohibited Species Bycatch Allowances for the BSAI Trawl Limited Access Sector and Non-Trawl Fisheries
          
            BSAI trawl limited access fisheries
            Prohibited species and area 1
            
            Halibut mortality (mt) BSAI
            Red king crab (animals) 
              Zone 1
            
            
              C. opilio (animals) COBLZ
            
              C. bairdi (animals)
            Zone 1
            Zone 2
          
          
            Yellowfin sole
            162
            47,397
            1,176,494
            346,228
            1,185,500
          
          
            Rock sole/flathead sole/other flatfish2
            
            0
            0
            0
            0
            0
          
          
            Turbot/arrowtooth/sablefish 3
            
            0
            0
            0
            0
            0
          
          
            Rockfish, April 15
            3
            0
            2,000
            0
            1,000
          
          
            Pacific cod
            585
            6,000
            50,000
            60,000
            50,000
          
          
            Pollock/Atka mackerel/other species
            125
            400
            20,000
            5,000
            5,000
          
          
            Total BSAI trawl limited access PSC
            875
            53,797
            1,248,494
            411,228
            1,241,500
          
        
        
        
           
          
             
             
             
             
             
             
             
          
          
            Non-trawl fisheries
            Catcher processor
            Catcher vessel
          
          
            Pacific cod-Total
            760
            15
             
          
          
            January 1-June 10
            314
            10
             
          
          
            June 10-August 15
            0
            3
             
          
          
            August 15-December 31
            446
            2
             
          
          
            Other non-trawl-Total
            58
             
          
          
            May 1-December 31
            58
             
          
          
            Groundfish pot and jig
            Exempt
             
          
          
            Sablefish hook-and-line
            Exempt
             
          
          
            Total non-trawl PSC
            833
             
          
          
            1 Refer to § 679.2 for definitions of areas.
          
            2 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, and arrowtooth flounder.
          
            3 Greenland turbot, arrowtooth flounder, and sablefish fishery category.
        
        
          Table 7d—Proposed 2010 Prohibited Species Bycatch Allowance for the BSAI Amendment 80 Cooperatives
          
            Year
            Prohibited species and zones 1
            
            Halibut mortality (mt) BSAI
            
            Red king crab (animals) 
              Zone 1
            
            
              C. opilio (animals) COBLZ
            
              C. bairdi (animals)
            Zone 1
            Zone 2
          
          
            2010
            1754
            70,237
            1,461,309
            304,290
            518,898
          
          
            1 Refer to § 679.2 for definitions of zones.
        
        
          Table 7e—Proposed 2010 Prohibited Species Bycatch Allowances for the BSAI Amendment 80 Limited Access Fisheries
          
            Amendment 80 trawl limited access fisheries
            Prohibited species and zone 1
            
            Halibut mortality (mt) BSAI
            Red king crab (animals) 
              Zone 1
            
            
              C. opilio (animals) COBLZ
            
              C. bairdi (animals)
            Zone 1
            Zone 2
          
          
            Yellowfin sole
            353
            5,594
            601,032
            58,002
            142,335
          
          
            Jan 20-Jul 1
            208
            5,410
            591,926
            53,727
            114,843
          
          
            Jul 1-Dec 31
            146
            184
            9,106
            4,274
            27,492
          
          
            Rock sole/other flat/flathead sole 2
            
            218
            22,921
            85,051
            52,053
            44,231
          
          
            Jan 20-Apr 1
            174
            22,585
            82,173
            45,921
            38,635
          
          
            Apr 1-Jul 1
            20
            168
            1,511
            3,214
            2,798
          
          
            Jul 1-Dec 31
            24
            168
            1,366
            2,918
            2,798
          
          
            Turbot/arrowtooth/ sablefish 3
              
            
            n/a
            n/a
            n/a
            n/a
            n/a
          
          
            Rockfish
            49
            n/a
            n/a
            n/a
            n/a
          
          
            Pacific cod
            1
            168
            765
            297
            819
          
          
            Pollock/Atka mackerel/other species 4
            
            49
            0
            0
            0
            0
          
          
            Total Amendment 80 trawl limited access PSC
            671
            28,683
            686,848
            110,351
            187,385
          
          

            1 Refer to § 679.2 for definitions of zones.
          
          
            2 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, and arrowtooth flounder.
          
            3 Greenland turbot, arrowtooth flounder, and sablefish fishery category.
          
            4 Pollock other than pelagic trawl pollock, Atka mackerel, and “other species” fishery category.
        
        Halibut Discard Mortality Rates

        To monitor halibut bycatch mortality allowances and apportionments, the Regional Administrator uses observed halibut bycatch rates, discard mortality rates (DMR), and estimates of groundfish catch to project when a fishery's halibut bycatch mortality allowance or seasonal apportionment is reached. The DMRs are based on the best information available, including information included in the annual SAFE report.  NMFS proposes the Council's recommendation that the halibut DMRs developed and recommended by the International Pacific Halibut Commission (IPHC) for the 2009 BSAI groundfish fisheries be used for monitoring the proposed 2010 and 2011 halibut bycatch allowances (see Tables 7a-e). The IPHC developed the DMRs for the 2009 BSAI non-CDQ groundfish fisheries using the 10-year mean DMRs for those fisheries. The IPHC developed the DMRs for the 2009 BSAI CDQ groundfish fisheries using the 1998 to 2006 DMRs for those fisheries. The IPHC will analyze observer data annually and recommend changes to the DMRs when a fishery DMR shows large variation from the mean. A copy of the document justifying these DMRs is available from the Council (see ADDRESSES) and the DMRs are discussed in the Economic Status Report of the final 2008 SAFE report dated November 2008. Table 8 lists the proposed 2010 and 2011 DMRs. 
        The proposed DMRs listed in Table 8 are subject to change pending the results of an updated analysis on halibut DMRs in the groundfish fisheries that IPHC staff is scheduled to present to the Council at its December 2009 meeting.
        
          Table 8—Proposed 2010 and 2011 Assumed Pacific Halibut Discard Mortality Rates for the BSAI
          
            Gear
            Fishery
            Halibut discard mortality rate (percent)
          
          
            Non-CDQ hook-and-line
            Greenland turbot
            13
          
          
             
            Other species
            11
          
          
             
            Pacific cod
            11
          
          
             
            Rockfish
            17
          
          
            Non-CDQ trawl
            Arrowtooth flounder
            75
          
          
             
            Atka mackerel
            76
          
          
             
            Flathead sole
            70
          
          
             
            Greenland turbot
            70
          
          
             
            Non-pelagic pollock
            74
          
          
             
            Pelagic pollock
            88
          
          
             
            Other flatfish
            74
          
          
             
            Other species
            70
          
          
             
            Pacific cod
            70
          
          
             
            Rockfish
            76
          
          
             
            Rock sole
            80
          
          
             
            Sablefish
            75
          
          
             
            Yellowfin sole
            80
          
          
            Non-CDQ pot
            Other species
            7
          
          
             
            Pacific cod
            7
          
          
            CDQ trawl
            Atka mackerel
            85
          
          
             
            Flathead sole
            84
          
          
             
            Non-pelagic pollock
            85
          
          
             
            Pelagic pollock
            90
          
          
             
            Rockfish
            82
          
          
             
            Rock sole
            88
          
          
             
            Yellowfin sole
            84
          
          
            CDQ hook-and-line
            Greenland turbot
            4
          
          
             
            Pacific cod
            10
          
          
            CDQ pot
            Pacific cod
            7
          
          
             
            Sablefish
            34
          
        
        Central Gulf of Alaska Rockfish Pilot Program (Rockfish Program)
        On June 6, 2005, the Council adopted the Rockfish Program to meet the requirements of Section 802 of the Consolidated Appropriations Act of 2004 (Pub. L. 108-199). The basis for the BSAI fishing prohibitions and the catcher vessel BSAI Pacific cod sideboard limits of the Rockfish Program are discussed in detail in the final rule for Amendment 68 to the FMP for Groundfish of the GOA (71 FR 67210, November 20, 2006). Pursuant to § 679.82(d)(6)(i), the catcher vessel BSAI Pacific cod sideboard limit is 0.0 mt and in the final 2010 and 2011 harvest specifications this would effectively close directed fishing for BSAI Pacific cod in July for catcher vessels under the Rockfish Program sideboard limitations.
        Listed AFA Catcher/Processor Sideboard Limits

        Pursuant to § 679.64(a), the Regional Administrator is responsible for restricting the ability of listed AFA catcher/processors to engage in directed fishing for groundfish species other than pollock to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the directed pollock fishery. Table 9 lists the proposed 2010 and 2011 catcher/processor sideboard limits. The basis for these proposed sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692, December 30, 2002) and Amendment 80 (72 FR 52668, September 14, 2007).
        All harvests of groundfish sideboard species by listed AFA catcher/processors, whether as targeted catch or incidental catch, will be deducted from the proposed sideboard limits in Table 9. However, groundfish sideboard species that are delivered to listed AFA catcher/processors by catcher vessels will not be deducted from the proposed 2010 and 2011 sideboard limits for the listed AFA catcher/processors.
        
          Table 9—Proposed 2010 and 2011 BSAI Groundfish Sideboard Limits for Listed American Fisheries Act Catcher/Processors (C/Ps)
          [Amounts are in metric tons]
          
            Target species
            Area
            1995-1997
            Retained catch
            Total catch
            Ratio of retained catch of total catch
            2010 and 2011 ITAC available to all trawl C/Ps 1
            
            2010 and 2011 AFA C/P sideboard limit
          
          
            Sablefish trawl
            BS
            8
            497
            0.016
            1,071
            17
          
          
              
            AI
            0
            145
            0
            474
            0
          
          
            Atka mackerel
            Central AI
          
          
              
            A season 2
            
            n/a
            n/a
            0.115
            12,688
            1,459
          
          
              
            HLA limit
            n/a
            n/a
            n/a
            7,613
            875
          
          
              
            B season 2
            
            n/a
            n/a
            0.115
            12,688
            1,459
          
          
              
            HLA limit 3
            
            n/a
            n/a
            n/a
            7,613
            875
          
          
              
            Western AI
          
          
              
            A season 2
            
            n/a
            n/a
            0.2
            8,771
            1,754
          
          
              
            HLA limit
            n/a
            n/a
            n/a
            5,263
            1,053
          
          
              
            B season 2
            
            n/a
            n/a
            0.2
            8,771
            1,754
          
          
              
            HLA limit 3
            
            n/a
            n/a
            n/a
            5,263
            1,053
          
          
            Yellowfin sole 4
            
            BSAI
            100,192
            435,788
            0.23
            160,740
            36,970
          
          
            Rock sole
            BSAI
            6,317
            169,362
            0.037
            66,975
            2,478
          
          
            Greenland turbot
            BS
            121
            17,305
            0.007
            4,182
            29
          
          
              
            AI
            23
            4,987
            0.005
            1879
            9
          
          
            Arrowtooth flounder
            BSAI
            76
            33,987
            0.002
            51,000
            102
          
          
            Flathead sole
            BSAI
            1,925
            52,755
            0.036
            44,650
            1,607
          
          
            Alaska plaice
            BSAI
            14
            9,438
            0.001
            25,500
            26
          
          
            Other flatfish
            BSAI
            3,058
            52,298
            0.058
            14,790
            858
          
          
            Pacific ocean perch
            BS
            12
            4,879
            0.002
            3,213
            6
          
          
              
            Eastern AI
            125
            6,179
            0.02
            3,715
            74
          
          
              
            Central AI
            3
            5,698
            0.001
            3,760
            4
          
          
              
            Western AI
            54
            13,598
            0.004
            5,760
            23
          
          
            Northern rockfish
            BSAI
            91
            13,040
            0.007
            5,100
            36
          
          
            Shortraker rockfish
            BSAI
            50
            2,811
            0.018
            329
            6
          
          
            Rougheye rockfish
            BSAI
            50
            2,811
            0.018
            469
            8
          
          
            Other rockfish
            BS
            18
            621
            0.029
            412
            12
          
          
              
            AI
            22
            806
            0.027
            472
            13
          
          
            Squid
            BSAI
            73
            3,328
            0.022
            1,675
            37
          
          
            Other species
            BSAI
            553
            68,672
            0.008
            29,088
            233
          
          
            1 Aleutians Islands Pacific ocean perch, Atka mackerel, flathead sole, rock sole, and yellowfin sole are multiplied by the remainder of the TAC of that species after the subtraction of the CDQ reserve under § 679.20(b)(1)(ii)(C).
          
            2 The seasonal apportionment of Atka mackerel in the open access fishery is 50 percent in the A season and 50 percent in the B season. Listed AFA catcher/processors are limited to harvesting no more than zero in the Eastern Aleutian District and Bering Sea subarea, 20 percent of the annual ITAC specified for the Western Aleutian District, and 11.5 percent of the annual ITAC specified for the Central Aleutian District.
          
            3 Harvest Limit Area (HLA) limit refers to the amount of each seasonal allowance that is available for fishing inside the HLA (see § 679.2). In 2010 and 2011, 60 percent of each seasonal allowance is available for fishing inside the HLA in the Western and Central Aleutian Districts.
          
            4 Section 679.64(a)(1)(v) exempts AFA catcher/processors from a yellowfin sole sideboard limit because the 2010 and 2011 aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector (158,740 mt) is greater than 125,000 mt.
        
        Section 679.64(a)(2) and Tables 40 and 41 to part 679 establish a formula for PSC sideboard limits for listed AFA catcher/processors. The basis for these sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692, December 30, 2002) and Amendment 80 (72 FR 52668, September 14, 2007).
        PSC species listed in Table 10 that are caught by listed AFA catcher/processors participating in any groundfish fishery other than pollock will accrue against the proposed 2010 and 2011 PSC sideboard limits for the listed AFA catcher/processors. Section 679.21(e)(3)(v) authorizes NMFS to close directed fishing for groundfish other than pollock for listed AFA catcher/processors once a proposed 2010 or 2011 PSC sideboard limit listed in Table 10 is reached.

        Crab or halibut PSC caught by listed AFA catcher/processors while fishing for pollock will accrue against the bycatch allowances annually specified for either the midwater pollock or the pollock/Atka mackerel/”other species” fishery categories according to regulations at § 679.21(e)(3)(iv).
        
        
          Table 10—Proposed 2010 and 2011 BSAI Prohibited Species Sideboard Limits for American Fisheries Act Listed Catcher/Processors
          
            PSC species and area
            Ratio of PSC catch to total PSC
            Proposed 2010 and 2011 PSC available to trawl vessels after subtraction of PSQ1
            
            Proposed 2010 and 2011 C/P sideboard limit1
            
          
          
            Halibut mortality
            n/a
            n/a
            286
          
          
            Red king crab Zone 1 2
            
            0.007
            175,921
            1,231
          
          
            
              C. opilio (COBLZ) 2
            
            0.153
            3,884,550
            594,336
          
          
            
              C. bairdi
            
            n/a
            n/a
            n/a
          
          
            Zone 1 2
            
            0.14
            875,140
            122,520
          
          
            Zone 2 2
            
            0.05
            2,652,210
            132,611
          
          
            1 Halibut amounts are in metric tons of halibut mortality. Crab amounts are in numbers of animals.
          
            2 Refer to § 679.2 for definitions of areas.
        
        AFA Catcher Vessel Sideboard Limits
        Pursuant to § 679.64(b), the Regional Administrator is responsible for restricting the ability of AFA catcher vessels to engage in directed fishing for groundfish species other than pollock to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the directed pollock fishery. Section 679.64(b) establishes formulas for setting AFA catcher vessel groundfish and PSC sideboard limits for the BSAI. The basis for these sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692, December 30, 2002) and Amendment 80 (72 FR 52668, September 14, 2007). Tables 11 and 12 list the proposed 2010 and 2011 AFA catcher vessel sideboard limits.
        All catch of groundfish sideboard species made by non-exempt AFA catcher vessels, whether as targeted catch or as incidental catch, will be deducted from the proposed 2010 and 2011 sideboard limits listed in Table 11.
        
          Table 11—Proposed 2010 and 2011 BSAI Groundfish Sideboard Limits for American Fisheries Act Catcher Vessels (CVs)
          [Amounts are in metric tons]
          
            Species
            Fishery by area/gear/season
            Ratio of 1995-1997 AFA CV catch to 1995-1997 TAC
            2010-2011 initial TAC 1
            
            2010 and 2011 AFA catcher vessel sideboard limits
            
          
          
            Pacific cod
            BSAI
          
          
             
            Jig gear
            0
            2,413
            0
          
          
              
            Hook-and-line CV
          
          
              
            Jan 1-Jun 10
            0.0006
            175
            0
          
          
              
            Jun 10-Dec 31
            0.0006
            168
            0
          
          
              
            Pot gear CV
          
          
              
            Jan 1-Jun 10
            0.0006
            7,349
            4
          
          
             
            Sept 1-Dec 31
            0.0006
            7,061
            4
          
          
              
            CV< 60 ft LOA using hook-and-line or pot gear
            0.0006
            3,431
            2
          
          
              
            Trawl gear CV
          
          
             
            Jan 20-Apr 1
            0.8609
            28,190
            24,269
          
          
              
            Apr 1-Jun 10
            0.8609
            4,190
            3,608
          
          
             
            Jun 10-Nov 1
            0.8609
            5,714
            4,919
          
          
            Sablefish
            BS trawl gear
            0.0906
            1,071
            97
          
          
             
            AI trawl gear
            0.0645
            474
            31
          
          
            Atka mackerel
            Eastern AI/BS
          
          
              
            Jan 1-Apr 15
            0.0032
            10,187
            33
          
          
              
            Sept 1-Nov 1
            0.0032
            10,187
            33
          
          
              
            Central AI
          
          
              
            Jan-Apr 15
            0.0001
            12,688
            1
          
          
             
            HLA limit
            0.0001
            7,613
            1
          
          
             
            Sept 1-Nov 1
            0.0001
            12,688
            1
          
          
             
            HLA limit
            0.0001
            7,613
            1
          
          
             
            Western AI
          
          
              
            Jan-Apr 15
            0
            8,771
            0
          
          
              
            HLA limit
            n/a
            5,263
            0
          
          
             
            Sept 1-Nov 1
            0
            8,771
            0
          
          
              
            HLA limit
            n/a
            5,263
            0
          
          
            Yellowfin sole 2
            
            BSAI
            0.0647
            160,740
            n/a
          
          
            Rock sole
            BSAI
            0.0341
            66,975
            2,284
          
          
            Greenland turbot
            BS
            0.0645
            4,182
            270
          
          
            
              
            AI
            0.0205
            1,879
            39
          
          
            Arrowtooth flounder
            BSAI
            0.069
            51,000
            3,519
          
          
            Alaska plaice
            BSAI
            0.0441
            25,500
            1,125
          
          
            Other flatfish
            BSAI
            0.0441
            14,790
            652
          
          
            Pacific ocean perch
            BS
            0.1
            3,213
            321
          
          
              
            Eastern AI
            0.0077
            3,715
            29
          
          
             
            Central AI
            0.0025
            3,760
            9
          
          
              
            Western AI
            0
            5,760
            0
          
          
            Northern rockfish
            BSAI
            0.0084
            5,100
            43
          
          
            Shortraker rockfish
            BSAI
            0.0037
            329
            1
          
          
            Rougheye rockfish
            BSAI
            0.0037
            469
            2
          
          
            Other rockfish
            BS
            0.0048
            412
            2
          
          
              
            AI
            0.0095
            472
            4
          
          
            Squid
            BSAI
            0.3827
            1,675
            641
          
          
            Other species
            BSAI
            0.0541
            29,880
            1,617
          
          
            Flathead sole
            BS trawl gear
            0.0505
            44,650
            2,255
          
          
            1 Aleutians Islands Pacific ocean perch, Atka mackerel, flathead sole, rock sole, and yellowfin sole are multiplied by the remainder of the TAC of that species after the subtraction of the CDQ reserve under § 679.20(b)(1)(ii)(C).
          
            2 Section 679.64(b)(6) exempts AFA catcher vessels from a yellowfin sole sideboard limit because the 2010 and 2011 aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector (158,740 mt) is greater than 125,000 mt.
        
        Halibut and crab PSC limits listed in Table 12 that are caught by AFA catcher vessels participating in any groundfish fishery other than pollock will accrue against the proposed 2010 and 2011 PSC sideboard limits for the AFA catcher vessels. Section 679.21(d)(8) and (e)(3)(v) authorizes NMFS to close directed fishing for groundfish other than pollock for AFA catcher vessels once a proposed 2010 and 2011 PSC sideboard limit listed in Table 12 is reached. The PSC caught by AFA catcher vessels while fishing for pollock in the BSAI will accrue against the bycatch allowances annually specified for either the midwater pollock or the pollock/Atka mackerel/“other species” fishery categories under regulations at § 679.21(e)(3)(iv).
        
          Table 12—Proposed 2010 and 2011 American Fisheries Act Catcher Vessel Prohibited Species Catch Sideboard (PSC) Limits for the BSAI
          [Amounts are in metric tons]
          
            PSC species
            Target fishery category 1
            
            AFA catcher vessel PSC sideboard limit ratio
            Proposed 2010 and 2011 PSC limit after subtraction of PSQ reserves 2
            
            Proposed 2010 and 2011 AFA catcher vessel PSC sideboard limit 2
            
          
          
            Halibut
            Pacific cod trawl
            n/a
            n/a
            887
          
          
             
            Pacific cod hook-and-line or pot
            n/a
            n/a
            2
          
          
             
            Yellowfin sole total
            n/a
            n/a
            101
          
          
             
            Rock sole/flathead sole/other flatfish 3
            
            n/a
            n/a
            228
          
          
             
            Turbot/arrowtooth/sablefish
            n/a
            n/a
            0
          
          
             
            Rockfish
            n/a
            n/a
            2
          
          
             
            Pollock/Atka mackerel/other species
            n/a
            n/a
            5
          
          
            Red king crab Zone 1
            n/a
            0.299
            175,921
            52,600
          
          
            
              C. opilio COBLZ 4
            
            n/a
            0.168
            3,884,550
            652,604
          
          
            
              C. bairdi Zone 1 4
            
            n/a
            0.33
            875,140
            288,796
          
          
            
              C. bairdi Zone 2 4
            
            n/a
            0.186
            2,652,210
            493,311
          
          
            1 Target fishery categories are defined in regulation at § 679.21(e)(3)(iv).
          
            2 Halibut amounts are in metric tons of halibut mortality. Crab amounts are in numbers of animals.
          
            3 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, and arrowtooth flounder.
          
            4 Refer to § 679.2 for definitions of areas.
        
        
        Classification
        NMFS has determined that the proposed specifications are consistent with the FMP and preliminarily determined that the proposed specifications are consistent with the Magnuson-Stevens Act and other applicable laws.
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Order 12866.

        NMFS prepared a Final EIS for this action and made it available to the public on January 12, 2007 (72 FR 1512). On February 13, 2007, NMFS issued the Record of Decision for the Final EIS. Copies of the Final EIS and Record of Decision for this action are available from NMFS (see ADDRESSES). The Final EIS analyzes the environmental consequences of the proposed groundfish harvest specifications and its alternatives on resources in the action area. The Final EIS found no significant environmental consequences from the proposed action or its alternatives.

        NMFS also prepared an Initial Regulatory Flexibility Analysis (IRFA) as required by section 603 of the Regulatory Flexibility Act. The IRFA evaluates the impacts on small entities of alternative harvest strategies for the groundfish fisheries in the exclusive economic zone off of Alaska. While the specification numbers may change from year to year, the harvest strategy for establishing those numbers remains the same. NMFS therefore is using the same IRFA prepared in connection with the Final EIS. NMFS published notice of the availability of the IRFA and its summary in the classification section of the proposed harvest specifications for the groundfish fisheries in the BSAI in the Federal Register on December 15, 2006 (71 FR 75460). The comment period on the BSAI proposed harvest specifications and IRFA ended on January 16, 2007. NMFS did not receive any comments on the IRFA or the economic impacts of the rule generally.

        A description of the action, why it is being considered, and the legal basis for this action are contained in the preamble above. This IRFA meets the statutory requirements of the Regulatory Flexibility Act of 1980, as amended by the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601-612). A copy of this analysis is available from NMFS (see ADDRESSES). A summary of the IRFA follows.
        The action under consideration is a harvest strategy to govern the catch of groundfish in the BSAI. The preferred alternative is the status quo harvest strategy in which TACs fall within the range of ABCs recommended by the Council's harvest specification process and TACs recommended by the Council. This action is taken in accordance with the FMP prepared by the Council pursuant to the Magnuson-Stevens Act.
        The directly regulated small entities include approximately 810 small catcher vessels, fewer than 20 small catcher/processors, and six CDQ groups. The entities directly regulated by this action are those that harvest groundfish in the exclusive economic zone of the BSAI and in parallel fisheries within State of Alaska waters. These include entities operating catcher vessels and catcher/processor vessels within the action area, and entities receiving direct allocations of groundfish. Catcher vessels and catcher/processors were considered to be small entities if their annual gross receipts from all economic activities, including the revenue of their affiliated operations, totaled $4 million per year or less. Data from 2005 were the most recent available to determine the number of small entities.
        Estimates of first wholesale gross revenues for the BSAI non-CDQ and CDQ sectors were used as indices of the potential impacts of the alternative harvest strategies on small entities. Revenues were projected to decline from 2006 levels in 2007 and 2008 under the preferred alternative due to declines in ABCs for economically key groundfish species.
        The preferred alternative (Alternative 2) was compared to four other alternatives. These included Alternative 1, which would have set TACs to generate fishing rates equal to the maximum permissible ABC (if the full TAC were harvested), unless the sum of TACs exceeded the BSAI optimum yield, in which case TACs would have been limited to the optimum yield. Alternative 3 would have set TACs to produce fishing rates equal to the most recent five-year average fishing rates. Alternative 4 would have set TACs equal to the lower limit of the BSAI optimum yield range. Alternative 5 would have set TACs equal to zero. Alternative 5 is the “no action” alternative.
        Alternatives 3, 4, and 5 produced smaller first wholesale revenue indices for both non-CDQ and CDQ sectors than Alternative 2. Alternative 1 revenues were the same as Alternative 2 revenues in the BSAI for both sectors. Moreover, higher Alternative 1 TACs are associated with maximum permissible ABCs, while Alternative 2 TACs are associated with the ABCs that have been recommended to the Council by the Plan Team and the SSC, and more fully consider other potential biological issues. For these reasons, Alternative 2 is the preferred alternative.
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any federal rules.

        Adverse impacts on marine mammals resulting from fishing activities conducted under these harvest specifications are discussed in the Final EIS (see ADDRESSES).
        
          Authority: 
           16 U.S.C. 773 et seq., 1801 et seq., 3631 et seq.; Public Law 108-447.
        
        
          Dated: November 25, 2009.
          James W. Balsiger,
          Acting Assistant Administrator for Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. E9-28831 Filed 12-1-09; 8:45 am]
      BILLING CODE 3510-22-P
    
  